Case 4:18-cv-00500-JM Document 280 Filed 04/21/20 Page 1 of 4
                      PUBLIC VERSION
         Case 4:18-cv-00500-JM Document 280 Filed 04/21/20 Page 2 of 4
                               PUBLIC VERSION



ascertainable; (2) the information contained in paragraphs 60-64 was not generally known and was

not readily ascertainable; and (3) the systems and methods claimed in the Walmart Application

were not generally known and were not readily ascertainable.



       Dated: February 28, 2020             Respectfully submitted,

                                            By: /s/ Michael Simons
                                            Fred I. Williams (pro hac vice)
                                            Texas State Bar No. 00794855
                                            Michael Simons (pro hac vice)
                                            Texas State Bar No. 24008042
                                            Todd E. Landis (pro hac vice)
                                            Texas State Bar No. 24030226
                                            Jonathan L. Hardt (pro hac vice)
                                            Texas State Bar No. 24039906
                                            WILLIAMS SIMONS & LANDIS PLLC
                                            327 Congress Ave., Suite 490
                                            Austin, TX 78701
                                            512.543.1354
                                            fwilliams@wsltrial.com
                                            msimons@wsltrial.com
                                            tlandis@wsltrial.com
                                            jhardt@wsltrial.com

                                            Dustin B. McDaniel, Bar # 99011
                                            Scott Richardson, Bar # 2001208
                                            Bart Calhoun, Bar # 2011221
                                            McDaniel, Richardson, & Calhoun PLLC
                                            1020 West 4th St., Suite 410
                                            Little Rock, AR 72201
                                            501.235.8336
                                            501.588.2104 fax
                                            dmcdaniel@mrcfirm.com
                                            scott@mrcfirm.com
                                            bcalhoun@mrcfirm.com

                                            Ross David Carmel, Esq. (pro hac vice)
                                            New York State Bar No. 4686580
                                            CARMEL, MILAZZO & DiCHIARA LLP
                                            55 West 39th Street, 18th Floor
                                            New York, New York 10018
         Case 4:18-cv-00500-JM Document 280 Filed 04/21/20 Page 3 of 4
                               PUBLIC VERSION



                                            (212) 658-0458 telephone
                                            (646) 838-1314 facsimile
                                            rcarmel@cmdllp.com

                                            Attorneys for Plaintiffs Zest Labs, Inc. f/k/a
                                            Intelleflex Corporation, and Ecoark Holdings, Inc.




                               CERTIFICATE OF SERVICE

       A ZWdWTk UWdf[Xk fZSf a` >WTdgSdk .4( .,.,( fZW XadWYa[`Y VaUg_W`f iSe eWdhWV a` S^^
Uag`eW^ aX dWUadV( h[S W^WUfda`[U _S[^ S`V fZW ;agdfoe ;E+=;> ekefW_( bgdegS`f fa fZW >WVWdS^
Ig^We aX ;[h[^ HdaUWVgdW*



                                               _/s/ Michael Simons _____
                                                   Michael Simons
Case 4:18-cv-00500-JM Document 280 Filed 04/21/20 Page 4 of 4
                      PUBLIC VERSION
